Oo 8 ~T DH UH BF WH NK

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

° <a
—— FILED t

——— ENTERED

    

 

UNITED STATES DISTRICT CQURT

    

 

COUNSEL PARTIES gol

 

 

 

 

DISTRICT OF NEVADA | yy, STR STR SouRT
UNITED STATES OF AMERICA, Case No. N4/7538305 °
Plaintiff, FINDINGS OF FACT, CONCLUSIONS
y. OF LAW AND ORDER
WAYNE THOMAS,
Defendant. 2:20-mj-001 13-ENY
, FINDINGS OF FACT
Based on the pending Stipulation of counsel, and good cause appearing therefore, the
Court finds that:
1. Due to scheduling, defense counsel is unavailable for the currently set trial
date.
2. Defense counsel is still receiving Mr. Thomas’s medical records and needs time
to go over them with Mr. Thomas and prepare his defense.
3, Mr. Thomas is out of custody and does not object to the continuance.
4, Additionally, denial of this request for continuance could result in a miscarriage

of justice. The additional time requested by this Stipulation is excludable in computing the time
within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
States Code, Section 3161(h)(7}(A), considering the factors under Title 18, United States Code
§§ 3161()(7)(B) and 3161(h)(7)(B)(iv).

This is the third request for a continuance of the bench trial.

t

 

PUTY

 
xo. Oe Nae ea ON

BM NSN BRO BD BRD OBR OO mma ee ee es
DS Ww F&F WH HO —=& BS 0 OF TY BD A SF WwW NH — S&S

 

 

CONCLUSIONS OF LAW

The ends of justice served by granting said continuance outweigh the best interest of the
public and the defendant in a speedy trial, since the failure to grant said continuance would be
likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
account the exercise of due diligence.

The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
United States Code, Section 3161(h)(7)(A), when the considering the facts under Title 18,
United States Code, § 316(h)(7)(B)(iv).

ORDER

IT IS THEREFORE ORDERED that the bench trial currently scheduled on Wednesday,
January 29, 2020, at 9:00 a.m., be vacated and continued to March 12, 2020 at the hour of
9:30 a.m.

DATED this} day of January "liad aw | Ll feu hab

UNITBD STATES MAGISTRATE JUDGE

£

 

 
Oo co NY HD we BS Ww NHN =

BR BO NO ORD ORD OR ON mmm me ee
DH we WH NH — OD OO CO JD BD wr -& WH NHN =| OS

 

 

 

 

 

 

 

 

FILED Cs
__ ENTERED aan EP mes
COUNSE PAI SR aed
JAN 24 2m
RENE L. VALLADARES —
Federal Public Defender CLEP US STRICT Coun]
Nevada State Bar No. 11479 DiSte oT or REVADA ee
KATHERINE TANAKA BY:
Assistant Federal Public Defender
Nevada State Bar No. 14655C
411 E. Bonneville, Ste. 250
Las Vegas, Nevada 89101
702) 388-6577/Phone
702) 388-626 1/Fax .
Katherine_Tanaka@fd.org 2:20-mj-00113-EJY
Attorney for Wayne Thomas
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. N4/7538305
Plaintiff, STIPULATION TO CONTINUE
BENCH TRIAL
v. (Third Request)
WAYNE THOMAS,
Defendant. ~*

 

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
Trutanich, United States Attorney, and Rachel Kent, Special Assistant United States Attorney,
counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
and Katherine Tanaka, Assistant Federal Public Defender, counsel for Wayne Thomas, that the
bench trial currently scheduled on January 29, 2020 at 9:00 am, be vacated and continued to
March 12, 2020.

This Stipulation is entered into for the following reasons:

1, Due to scheduling, defense counsel is unavailable for the currently set trial date.

2. Defense counsel is still receiving Mr. Thomas’s medical records and needs time

to go over them with Mr. Thomas and prepare his defense.

 
—

3. Mr. Thornas is out of custody and does not object to the continuance.

4, Additionally, denial of this request for continuance could result in a miscarriage
of justice. The additional time requested by this Stipulation is excludable in computing the time
within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code

Oo co ~bF DA GH & WH WL

MB BO NO NM ND ORD ON mmm meee ii le
Dn wo S&F Ww He KH GS OBO S&S A DH A FL WY NHN —- ©

 

 

§ 3161(h)(7)(BXiv).

This is the third request for a continuance of the bench trial.

DATED this 24" day of January, 2020.

RENE L. VALLADARES
Federal Public Defender

 

KATHERINE TANAKA
Assistant Federal Public Defender

NICHOLAS A. TRUTANICH
United States Attorney

By.

RACHEL KENT
Special Assistant United States Attorney

 
